WR-76,781-01
                                                                     COURT OF CRIMINAL APPEALS
                                                                                      AUSTIN, TEXAS
                                                                     Transmitted 5/20/2015 1:50:53 PM
                                                                      Accepted 5/22/2015 10:39:35 AM
                                                                                       ABEL ACOSTA
                                NO. WR-76,781-01                                               CLERK

                  IN THE COURT OF CRIMINAL APPEALS
                            AUSTIN, TEXAS


EX PARTE                                  §         IN THE DISTRICT COURT
                                          §
                                          §         174TH JUDICIAL DISTRICT
                                          §
ROBERTO DELACRUZ                          §         HARRIS COUNTY, TEXAS

                  Applicant’s Second Supplemental Authority
                    in Support of Writ of Habeas Corpus

To the Honorable Court of Criminal Appeals:

      Now comes Roberto De La Cruz, Applicant, in the above styled and numbered

cause and presents this second supplemental authority in support of his application

for writ of habeas corpus and would show this Court the following:

      This Court’s opinion in Ex parte Keller, WR-36,232-02 (May 20, 2015),

supports Applicant’s claim for relief that he was denied due process based on false

testimony of all of the police officers who testified and the State’s sole eyewitness.

In Keller, the trial court determined that the testimony of Dr. Michael Mouw was

false and that he was entitled to a new trial. This Court granted relief based on this

Court’s decisions in Ex parte Chavez, 371 S.W.3d 200, 206-207(Tex.Crim.App.

2012) and Ex parte Ghahremani, 332 S.W.3d 470, 478 (Tex. Crim. App. 2011).


                                          1
   May 22, 2015
         In the instant case, at the commencement of the evidentiary hearing held by

the trial court, the State agreed that the credible forensic evidence presented at trial

and by the report of forensic reconstruction expert, Tom Bevel, the amended autopsy

report of Dr. Dwayne Wolfe, Deputy Chief Medical Examiner of Harris County,

Texas is more consistent with Jorge Pena being shot at the location where his body

was found and not consistent with the State’s theory at trial that he was shot at one

location, transported by car for approximately 10 minutes and then his body

“dumped” at another location. The State also stipulated that the credible forensic

evidence demonstrates that the complainant had two gunshot wounds rather than a

single gunshot wound. One of the shots entered the face and one entered the back of

the head. And the wound described by Dr. Shrode at the trial as an exit wound is in

fact a second entrance wound. His analysis of the wounds and manner of death was

false.

         Thus, all of the witnesses called by the State presented false testimony. The

amended autopsy report proves that the officers’ analysis of the scene presented as

expert testimony over objection was false. The amended autopsy report also proves

that the Torres’, a paid informant, testimony was false. The trial court found that

Applicant’s due process rights were violated by the State’s presentation of false

testimony by all its witnesses.

                                           2
       Thus consistent with this Court’s opinion in Keller, this Court should adopt the

findings of fact and conclusions of law of the trial court and remand his conviction

to the trial court for a new trial.

                                                     Respectfully submitted,

                                                     Schneider & McKinney, P.C.

                                                     /s/ Stanley G. Schneider
                                                     Stanley G. Schneider
                                                     Texas Bar No. 17790500
                                                     440 Louisiana
                                                     Suite 800
                                                     Houston, Texas 77002
                                                     Office: (713) 951-9994
                                                     Fax: (713) 224-6008
                                                     Email: stans3112@aol.com

                                                     Attorney for Applicant




                                           3
                        CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the above and foregoing has

been mailed, emailed, and/or hand delivered , on this 20th day of May, 2015 to the

following:


Andrew J. Smith, Assistant District Attorney
Harris County District Attorney’s Office
1201 Franklin, 6th floor
Houston, Texas 77002
Email: SMITH_ANDREW@dao.hctx.net


Lisa C. McMinn
State Prosecuting Attorney
P.O. Box 13046
Austin, Texas 78711-3046
Email: information@spa.texas.gov


                                                  /s/ Stanley G. Schneider
                                                  Stanley G. Schneider




                                        4